Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oversight Correction
The PTOL-37 has been corrected to list original Claim 8 as an allowable claim. 
Also, it is noted that in the Detailed action, claim 8 was also left out as being “indicated” as allowed (though included in the RFA) and has been corrected hereto.

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 15 remains allowed for the same reasons as set forth in Office Action mailed on 07/27/2021. 
Claims 3, 5-7, 10, 12-14 and 21-23 are allowable because of dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S. T./Examiner, Art Unit 2859



             /DREW A DUNN/             Supervisory Patent Examiner, Art Unit 2859